DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 11, and 13,  Yim et al. (US Pub. 20120327331) teaches (in figures 1, 2, and 4) an integrated display panel having a light emitting area (31) and a transparent area (32), wherein the integrated display panel comprises: a transparent display layer (218) comprising a display portion (portion of 218 in area 31) located in the light emitting area and a transparent portion (portion of 218 in area 32) located in the transparent area; a polarizing layer (21) comprising a first alignment layer and a polarizing film, wherein the polarizing layer is formed on the transparent display layer and is located at least in the light emitting area, wherein the polarizing film is configured to absorb external ambient light reflected by the display portion (paragraph 47). 
Johnson et al. (US Pub. 20160025991) teaches (in figures 1 and 3) providing stereoscopic display to a transparent display by forming the portions of a polarizing layer (2) located in a transparent area to be orthogonal to portions of a polarizing layer (3) located in the light emitting area (paragraph 37) and providing a birefringent lens film layer (10 and 12) on the transparent display, wherein the birefringent lens film layer is formed on the polarizing layer (2 and 3), and an optical axis (axis of birefringent layer 10 which has a different refractive index from the replica 12) of birefringent material (10) in the birefringent lens film layer and an absorption axis (axis of 3 perpendicular to the polarization of light transmitted through polarizer 3) of the polarizing layer are perpendicular to each other (see paragraphs 60-62 or 69-77), the birefringent lens film layer is configured to transmit a left-eye image displayed in the display portion to a left eye of a viewer, and transmit a right-eye image displayed in the display portion to a right eye of the viewer (see paragraph 12). 
Lub et al. (US Pub. 20070024970) teaches (in figure 1) forming a polarizing layer (1) from a first alignment layer (orientation layer see paragraph 122) and a guest host polarizing film (3) in order to provide polarizer which is very thin (see paragraph 6). 
Kuwana et al. (US Pub. 20130309411) teaches (in figure 1) forming a birefringent lens film layer from an alignment layer (alignment layer see paragraph 51), a liquid crystal lens layer (2 birefringent lens), and a relief layer (3 resin mold see paragraph 54) in order to provide a lens which has good optical characteristics, good durability, and good productivity (paragraph 11). 
 	However, it would not have been obvious to one of ordinary skill in the art at the time of filing to first modify the polarizer Yim to comprise two different polarization directions and include a birefringent lens layer as taught by Johnson and then further modify the polarizer to be a guest host polarizer with an alignment film as taught by Lub while also modifying the birefringent lens layer to be a liquid crystal lens with an alignment layer as taught by Kuwana.
	As such the prior art taken alone or in combination fails to teach or fairly suggest an integrated display panel comprising a light emitting area, a transparent area, a polarizing layer comprising a first alignment layer and a polarizing film, a liquid crystal lens film layer comprising a second alignment layer and a liquid crystal lens layer wherein the polarizing film is configured to absorb external ambient light reflected by the display portion; the liquid crystal lens layer is configured to transmit a left-eye image displayed in the display portion to a left eye of a viewer, and transmit a right-eye image displayed in the display portion to a right eye of the viewer in combination with the other required elements of claims 1, 11, and 13. 
	Claims 2-10, 12, and 14-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takechi et al. (US Pub. 20200013838) is cited for teaching (in figures 1-6 and 10) an integrated display panel having a light emitting area (522) a transparent area (521), a polarizing layer (176) located only in the light emitting area, and a quarter wavelength phase difference film (178); wherein the polarizing film is configured to absorb external ambient light reflected by the display portion (see paragraphs 87-90). 
Eom et al. (US Pub. 20110234079) is cited for teaching (in figure 3 and 4) an antireflection layer (130) for an OLED display (140) comprising a polarizer (132), a quarter wave plate (136), and a half wave plate (135) wherein an angle between a slow axis of the quarter wave plate and an absorption axis of the polarizer is equal to 15/165 degrees and an angle between a slow axis of the half wave plate and the absorption axis of the polarizer is equal to 75/105 degrees (paragraph 56). 
Park et al. (US Pub. 20150129852) is cited for teaching (in figure 8) an antireflection layer (900) for an OLED display (100) comprising a polarizer (930 and 940), a quarter wave plate (910 and 920), and a half wave plate (950 and 960) wherein the polarizer comprises a first alignment layer (930) and a polarizing film (940), the quarter wave plate comprises a second alignment layer (910) and a first phase difference film (920), and the half wave plate comprises a third alignment layer (950) and a second phase difference film (960). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871